11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of E.N.D., a child,            * From the 326th District Court
                                                 of Taylor County,
                                                 Trial Court No. 48,214-C.

No. 11-21-00040-CV                             * February 10, 2022

                                               * Memorandum Opinion by Bailey, C.J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The cost incurred by reason of this
appeal are taxed against Stephanie Rose Flores.